         Case 1:18-cr-00820-JSR Document 45 Filed 08/01/19 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

               - v. -
                                                       S1 18 Cr. 820 (JSR)
 CESAR ALTIERI SAYOC,
   a/k/a “Cesar Randazzo,”
   a/k/a “Cesar Altieri,”
   a/k/a “Cesar Altieri Randazzo,”

                                    Defendant.




                         THE GOVERNMENT’S REPLY
               TO THE DEFENDANT’S SENTENCING MEMORANDUM




                                                 GEOFFREY S. BERMAN
                                                 United States Attorney
                                                 Southern District of New York
                                                 for the United States of America



Sam Adelsberg
Emil J. Bove III
Jane Kim
Jason A. Richman
Assistant United States Attorneys
    Of Counsel
         Case 1:18-cr-00820-JSR Document 45 Filed 08/01/19 Page 2 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                - v. -
                                                                S1 18 Cr. 820 (JSR)
 CESAR ALTIERI SAYOC,
   a/k/a “Cesar Randazzo,”
   a/k/a “Cesar Altieri,”
   a/k/a “Cesar Altieri Randazzo,”

                                   Defendant.


       The Government respectfully submits this reply memorandum in connection with the

sentencing of Cesar Altieri Sayoc (“Sayoc” or the “defendant”), scheduled for August 5, 2019, and

in response to the defendant’s letters, dated July 22 and 29, 2019.

       The defendant’s submissions make clear that he refuses to accept full responsibility for his

conduct. He instead continues to hide behind lies and excuses in transparent efforts to avoid

appropriate punishment.     Despite his guilty plea and his statements to the Court—on two

occasions—that he knew that the 16 pipe bombs he constructed with explosives, pool chemicals,

and glass shrapnel were capable of exploding and causing injury to persons and property, the

defendant is now adamant that his bombs were a “hoax.” The defendant’s failure to fully accept

responsibility, his lack of meaningful remorse, and his lies to the Court confirm that he continues

to pose a significant risk of recidivism. A sentence of life imprisonment is thus necessary and

warranted to (i) incapacitate the defendant and protect the public from future crimes of the

defendant; (ii) reflect the seriousness of the defendant’s two-week terrorist attack involving 16

pipe bombs capable of detonating and harming victims; and (iii) deter the defendant and others

who may contemplate similar acts of domestic terrorism.
         Case 1:18-cr-00820-JSR Document 45 Filed 08/01/19 Page 3 of 11



1.     The Defendant Already Admitted to the Court that Each of His 16 Pipe Bombs Was
       Capable of Exploding and Causing Harm to People and Property

       The defendant continues to walk away from his admissions to the Court by arguing that his

pipe bombs were “hoax” bombs incapable of exploding or causing harm. This is patently false.

The defendant’s own statements to the Court, his guilty plea, and forensic analysis of the bombs

confirm that each of the defendant’s 16 IEDs was capable of exploding and causing harm.

       In two court proceedings, the defendant admitted to the Court that he packed each of his

16 IEDs with explosives, pool chemicals, and shrapnel. He told the Court that he knew his pipe

bombs were capable of exploding and causing injury to people and to property. Either the

defendant lied to the Court on March 21 and again on April 15, 2019, or he is lying now.

       The defendant’s admissions to the Court include the following:




(03/16/2019 Tr. at 20).




                                               2
          Case 1:18-cr-00820-JSR Document 45 Filed 08/01/19 Page 4 of 11




(Id. at 17).




(Id. at 21-22).




                                        3
         Case 1:18-cr-00820-JSR Document 45 Filed 08/01/19 Page 5 of 11




(04/15/2019 Tr. at 8).

       Forensic examination of the defendant’s pipe bombs further verify that they were each

capable of exploding and causing human injury or death. (See Dkt. No. 37 at 24). Left alone, the

volatile mixture of chemicals, fuels, oxidizers, and glass shards the defendant placed within each

pipe could have created enough friction to detonate. Additional heat, shock, or friction—from, for

example, transporting, handling, or dissembling the devices—could have also detonated the

devices. To be clear: the fuzing system (i.e., the wiring) on the devices was inoperable. (See id.).

But each pipe bomb was capable of exploding and propelling fragmentation (i.e., the glass

shrapnel) and pieces of the PVC pipe outwards. (See id.).

       The defendant’s admissions formed the basis of his guilty plea allocution to the 65-count

Information. By pleading guilty to offenses including the use of a weapon of mass destruction,

and the transport, mailing, and use of explosives, the defendant benefitted from a plea agreement




                                                 4
         Case 1:18-cr-00820-JSR Document 45 Filed 08/01/19 Page 6 of 11



with a mandatory minimum sentence of 10 years rather than an effective mandatory life sentence.1

On April 15, the defendant was afforded the opportunity to withdraw his guilty plea, and he

reaffirmed his guilt as to all counts of the Information. If the defendant now wishes to withdraw

his guilty plea and recant his statements to the Court, the Government remains prepared to proceed

to trial on the Indictment. But he cannot have it both ways.

       The defendant’s lies to the Court are not limited to the explosive capabilities of his pipe

bombs. In March 2019, the defendant claimed in a letter to the Court that he hadn’t reviewed his

guilty plea allocution before reading it and that his lawyers were to blame for his responses to the

Court. (See Dkt. No. 18). This was false. The defendant later admitted to the Court that he had

reviewed his allocution prior to reading it and that he was satisfied with his lawyers’ representation.

(See 04/15/2019 Tr. at 9-10). Similarly, in his sentencing submission, the defendant now claims

that the 2016 Presidential Election was his first “foray into politics,” triggering his attack. (Dkt.

No. 38 at 1-2). This is false. The defendant’s Facebook and email accounts reflect the defendant’s

hateful commentary about some of the victim-addressees (the “Victims”) as far back as 2011. (See

Ex. A (Facebook posts and email messages about former President Barack Obama, former

Attorney General Eric Holder, former Secretary of State Hillary Clinton, Congresswoman Maxine

Waters, and Congresswoman Debbie Wasserman Schultz)). The defendant also contends that he

has no history of violence against others. (Dkt. No. 38 at 2). This is also false. The defendant

admits that he pushed his elderly grandfather in 1994. (Dkt. 38 at 8). He threatened to “blow up




1
 A plea to § 2332a(a)(2) may include either use or threatened use of a weapon of mass destruction.
Here, however, the defendant admitted to the use of a 16 pipe bombs that he knew were capable
of detonating and causing harm to people and property, satisfying the use prong of § 2332a(a)(2).

                                                  5
           Case 1:18-cr-00820-JSR Document 45 Filed 08/01/19 Page 7 of 11



[Florida Power & Light]” in a manner “worse than September 11th” in 2002. (PSR ¶ 222). And

he was convicted of battery in 2015 in connection with one of his thefts. (Id. ¶ 225). Finally, the

defendant claims that he “realized for the first time the severity of what he had done” after he

“began seeing news reports” about his pipe bombs. (Dkt. No. 38 at 22). This too is false. After

the defendant saw that his IEDs were making national headlines and required massive law

enforcement response, he did not stop his terror spree. Instead, he proceeded to mail at least three

more pipe bombs, researched Tom Steyer’s address to prolong his attack, and proudly watched

and shared news coverage about his attack with at least 18 contacts.

2.     The Defendant Continues to Pose a Danger to the Public.

       The defendant poses a significant risk of recidivism. A sentence of life imprisonment is

necessary to incapacitate the defendant and to protect the public from harm for the following

reasons.

       First, it is clear that the defendant does not appreciate the seriousness of his conduct. He

has lied to the Court on multiple occasions. He continues to claim that his pipe bombs were a

“hoax” when he has already admitted that they were capable of exploding and hurting people. He

has tried to advance the implausible position that he only intended to injure property—not people.

The defendant’s dishonesty before the Court shows that he is willing to say anything—and even

lie to a federal judge—to avoid accountability for his crimes.

       Rather than taking full responsibility for his conduct, the defendant also offers numerous

excuses in an attempt to deflect responsibility onto just about everyone else. President Donald

Trump, Fox News, depression, social media, steroids, politics, the “leftist encouragement,” the

Victims, a difficult childhood: these excuses are unpersuasive. Millions of people watch the news,


                                                 6
         Case 1:18-cr-00820-JSR Document 45 Filed 08/01/19 Page 8 of 11



hold strong political views, and experience personal challenges. Only the defendant constructed

16 pipe bombs packed with explosives and glass shrapnel and mailed them across the country.

       Second, the defendant’s record shows that his criminal conduct has escalated with age.

The defendant executed a two-week terrorist attack at the age of 56. He planned and committed

his terrorist attack in his fifties. He has nine prior convictions, which he amassed from ages 29 to

53, none of which deterred him from committing more crimes. In 2015, in two separate cases, he

violated the terms of his probation. (Id. ¶ 225). When he was 40 years old, he threatened to “blow

up” a power company. (PSR ¶ 222). (Id. ¶¶ 220-28). Recidivism rates may decrease with age

for some defendants, but that is demonstrably not the case for Sayoc.

       Third, the defendant’s hate-filled ideology that compelled his terrorist attack has not

abated. The defendant contends that he committed his crimes because he was swept away by

political rhetoric and believed—in part because of self-reported steroid use—that “he was being

personally targeted for supporting Trump” and that “anti-Trump forces were trying to hurt him

and they were to blame when his van was vandalized.” (Dkt. No. 38 at 2). But the defendant’s

hateful and violent views remain unchanged, with or without steroids. As evident from the

defendant’s letter to the Court, docketed on April 23, 2019, the defendant still believes that George

Soros, Hillary Clinton, and Barack Obama paid money “to radical left wing organizations to attack

conservatives & Trump supporters.” (Dkt. No. 26 at 17, 19, 26).

       The defendant thus poses a significant risk of recidivism and a life sentence is necessary to

incapacitate him.




                                                 7
         Case 1:18-cr-00820-JSR Document 45 Filed 08/01/19 Page 9 of 11



3.     The Cases Cited by the Defendant Support a Sentence of Life Imprisonment

       Many of the cases cited by the defendant involved a threat conveyed by letter, email, social

media post, or radio—not pipe bombs. See, e.g., United States v. Xiong, No. 18 Cr. 235 (E.D. Ca.

2019) (bomb threats by mail); United States v. Mulqueen, No. 13 Cr. 157 (S.D.N.Y. 2013)

(threatening Facebook posts); United States v. McCrudden, No. 11 Cr. 61 (E.D.N.Y. 2011)

(threatening blog posts and emails); United States v. Turner, No. 09 Cr. 650 (E.D.N.Y. 2010)

(threatening blog posts). Here, certainly, the defendant sent numerous threats by social media,

none of which are the basis for the offenses of conviction—but he also sent 16 pipe bombs through

the mail. Other of the cases involved unrealized attempts or plans to construct, deliver, or plant

pipe bombs. See, e.g., United States v. Rosenfeld, No. 19 Cr. 69 (S.D.N.Y. 2019) (bomb recovered

from defendant’s basement); United States v. Roos, No. 16 Cr. 203 (D. Or. 2017) (pipe bombs

recovered from defendant’s home); United States v. Shubert, No. 13 Cr. 50 (M.D. Ga. 2013) (pipe

bombs recovered from defendant’s homes); United States v. McKenzie-Gude, No. 08 Cr. 518 (D.

Md. 2012) (firearms and bomb-making materials recovered from teenaged defendant’s home);

United States v. Turney, No. 08 Cr. 1493 (D. Ariz. 2010) (pipe bombs and firearms recovered from

defendant’s home). Here, the defendant planned his attack over the course of months and

constructed and mailed 16 bombs. Others involved defendants who agreed to cooperate with the

Government. See, e.g., United States Christopher Bandy, No. 09 Cr. 20298 (VAR) (E.D. Mich.

2010). And still others involved one or two bombs—rather than 16. See, e.g., United States v.

Powers, No. 18 Cr. 37 (E.D. Va. 2019) (defendant planted a bomb); United States v. Laugel, No.

18 Cr. 443 (S.D.N.Y. 2018) (defendant detonated IED in neighbor’s car, which did not result in

injury); United States v. Sibley, No. 15 Cr. 339 (N.D. Ga. 2016) (defendant planted two inoperable


                                                8
         Case 1:18-cr-00820-JSR Document 45 Filed 08/01/19 Page 10 of 11



pipe bombs as part of a hoax); United States v. Grady, No. 12 Cr. 77 (E.D. Wis. 2012) (defendant

planted bomb, which caused property damage and no injuries); United States v. Mower, No. 11

Cr. 308 (E.D. Cal. 2011) (defendant threw Molotov cocktail, which caused property damage).

        The cases cited by the defendant highlight two things.              First, they highlight the

egregiousness and scale of his offense conduct: the number of bombs he constructed, the

callousness with which he put thousands of people in harm’s way, the two-week period over which

he executed his attack, the defendant’s deep-seated desire to commit violence, and the national

scale of his terror campaign. Second, these cases reflect the distinctions between a pipe bomb

planted in a neighbor’s car or death threats to a colleague versus nationwide acts of domestic

terrorism—and the additional and weighty harms caused by the latter.

        The defendant’s conduct extends far beyond many superficially similar cases in recent

years. For two weeks, the defendant mailed bombs on a near-daily basis to government officials

and private citizens because of their beliefs. He hoped to harm those who held views he disliked.

He hoped to silence public discourse and chill civic participation. He placed thousands at risk.

Anyone who crossed paths with the IEDs could have been hurt from any detonation or from even

one piece of propelled glass—including U.S. mail carriers, U.S. Post Office employees, the elderly

residents in the assisted living facility Joe Biden had visited, public officials and their staff, the 13

Victims and their families, law enforcement, and many others.




                                                   9
        Case 1:18-cr-00820-JSR Document 45 Filed 08/01/19 Page 11 of 11



                                         CONCLUSION

       For the foregoing reasons, the Government respectfully submits that a sentence of life

imprisonment is warranted and necessary in this case to incapacitate the defendant, protect the

public, and deter similar acts of domestic terrorism.

Dated: New York, New York
       August 1, 2019

                                                  Respectfully submitted,

                                                  GEOFFREY S. BERMAN
                                                  United States Attorney for the
                                                  Southern District of New York

                                          By:                           /s/
                                                  Sam Adelsberg
                                                  Emil J. Bove III
                                                  Jane Kim
                                                  Jason A. Richman
                                                  Assistant United States Attorneys
                                                  212-637-2038

Cc:    Defense Counsel
       (Via ECF)




                                                10
Case 1:18-cr-00820-JSR Document 45-1 Filed 08/01/19 Page 1 of 2




               Exhibit A
        Case 1:18-cr-00820-JSR Document 45-1 Filed 08/01/19 Page 2 of 2



A Sample of the Defendant’s Facebook Posts from 2011 and 2012.
     Date of Post                           Content of Facebook Post
 July 21, 2011      Waiserman is joke trys to scare seniors and a distraction away from lies
                    Niger Obama has damaged this country put us on this weeckless course
                    finance econmy lies lies lies trillions caused by u Niger Obama and you
                    America that will have pay through your kids seniors time expose
                    democrat lies debt limit Niger Obama got go crying victim u got go
                    Niger Obama there your change america
 September 30, 2011 Niger Maxie Water so your under investigation on being on stealing
                    money from American tax payer on federal bailout funds another scam
                    Niger steals recieved 12 million in federal bailout money
 November 9, 2011   . . . Niger Obama out destroy the US the fact are proven and Niger lies
                    lies lies Niger Obama and Eric holder killing American supplying
                    Mexican Cartel His head he got go now Christian are with u Isreal blow
                    their ass off map.
 February 22, 2012  Plus this Niger Obama steps all over religious freedom this Niger must
                    end be wiped off face earth this worthless Niger and one most
                    dangerous to America the other worthless Niger Eric kill America . . .
 March 30, 2012     Niger Obama campaign sending out fake letters to republican with no
                    return address your not eligible to vote this Niger need to be chemically
                    destroyed
 March 30, 2012     Niger fat piece garbage nasty Niger 90% nigers killed by other nigers
                    your show has always sucked your people were enslaved by your own
                    people try going back to where you were a slave see if they want you
                    ugly gross smelly apes chimps slave by your own people . You and your
                    people are root of all evil drug dealing best on women rap crap that call
                    women ruthless. Names glorify killing you and your people should
                    leave go to Africa with Niger Obama who killed white boarder patrol
                    agent with Niger Eric holder. You are a nasty fat smelly like onion
                    pubic hair baboon we tolerate u nigers cause this Niger lover Lincoln
                    freed u worthless porch monkeys all u do open your mouth say nothing
                    that slave master that bought from African should burn he’ll go back to
                    Africa only good Niger dead niger



A Sample of the Defendant’s Emails from 2012.
      Date of Email                           Content of Email Message
 November 2, 2012 (sent to Niger Eric holder and Obama need to be wiped off face earth
 info@mittromney.com)      only good Niger dead Niger




                                              1
